Citation Nr: 1129951	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from July 1978 through July 1981, and from September 1986 through July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was previously denied entitlement to service connection for PTSD in a rating decision dated in October 2000, which was not appealed.  However, subsequent to that rating decision, additional service personnel records were received and associated with the Veteran's Claims file.  As such, the claim must be considered de novo and the Board has characterized it as such above.  See 38 C.F.R. § 3.156(c) (2010).


FINDINGS OF FACT

The Veteran's PTSD is related to sexual harassment experienced during her active service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim for service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran filed her claim for service connection for a psychiatric disorder in January 1999.  She claims that she has a current psychiatric disorder, to include PTSD, due to sexual harassment experienced during her active service.  Her claim was denied by way of the October 2000 rating decision due to the absence of evidence showing that the Veteran had in fact experienced the in-service stressors she reported.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The criteria for PTSD personal assault cases are set forth in, 38 C.F.R. § 3.304(f)(5), which states:

If posttraumatic stress disorder is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

See 75 Fed. Reg. 39, 843 (Jul. 13, 2011) (formerly 38 C.F.R. § 3.304(f)(4)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' "in personal-assault cases).

The Veteran asserts that she has PTSD due to sexual harassment that she experienced by a superior officer.  In particular, she states that over a period of months her Captain spoke to her inappropriately, stared at her, stood inappropriately physically close to her, and made comments of a sexual nature toward her, which humiliated her and made her feel uncomfortable.  She reportedly requested a transfer of duty stations but the "documents landed in the trash by him."  The Veteran reports not being able to "take it anymore" and that, for this reason, she went AWOL for a period in January and February 1991.  She was required to perform extra duty by cleaning her Captain's office for a two-week period, during which she continued experiencing "constant harassment" by him.  She reported not feeling able to speak out about this situation with particularity, because she feared retaliation.  

The record shows that the Veteran had an earlier period of exemplary service, followed by an unexplained shift in behavior.  In particular, the service personnel records include a 1984 Letter of Commendation, as well as a 1988 Letter of Appreciation, for work going above and beyond that which was expected by the Veteran.  And, a copy of a September 1989 NCO Evaluation Report shows that, at that time, all levels of evaluation received a rating of either "Success," or "Excellence."  Yet, in March 1991, the Veteran received punishment under Article 15 for being absent, without authority, from her unit between January 14, 1991, and February 12, 1991.  The Board notes that this document was supported by a statement by the particular Captain that the Veteran alleges sexually harassed her during this period of time.

Also, a review of the Veteran's service treatment records reveals that in March 1991 the Veteran sought clinical treatment for "nerves."  The examiner noted that she presented with "recent agitation, depressed moods, related to stress in the unit."  She was observed as being "anxious" with "mild depression of affect" and she was diagnosed with adjustment disorder with mixed emotional features.

Following service, the Veteran was treated for psychological disability for many years, which is consistently reported as being due to in-service mistreatment.  In April 1999, the Veteran shared with her VA treating physician that she has experienced sexual harassment in the military.  This was again noted in a November 1999 clinical note.  By 2007, VA treatment notes definitively show ongoing treatment for PTSD.  A December 2007 VA outpatient psychology note shows that the Veteran felt "she was a good soldier until she had to endure sexual abuse perpetrated by a captain in her unit...This led her to being AWOL for one month, and she notes the guilt drove her to return to her unit."  In April 2008, the Veteran's VA treating psychologist submitted a statement in support of her claim.  In this statement, the psychologist confirmed that the Veteran met the criteria for PTSD and that it was due to her experience in the military.

In a June 2008 statement, the Veteran's spouse confirmed that he met the Veteran in 1986 and at that time she was "a vibrant and outgoing person.  She was very optimistic and full of life."  This ended, according to the statement, at the time the Veteran transferred to Camden Arkansas.  After the time in Arkansas, the spouse reported, she was "very subdued and somewhat withdrawn."  He recalled that she indicated that she had experienced some emotional trauma during her time in Arkansas.  He observed that her emotional health has continued to deteriorate since that time.

The Veteran was afforded a VA examination in October 2008.  She reported that she experienced distressing recollections of her in-service traumatic event, as well as psychological distress at exposure to internal or external cues.  She reported these and other psychological symptoms as having existed weekly to daily in frequency, at a moderate severity, since the time of her military service.  Based upon psychological testing, the examiner concluded that the Veteran was feigning some symptoms, as well as exaggerating.  The examiner went on to suggest that the clinical diagnoses contained throughout the Veteran's treatment records were invalid, because the diagnosis was "based primarily on the Veteran's subjective report of symptoms, with no documented symptom validity conducted."  The examiner concluded that the Veteran did have a diagnosis of anxiety disorder, dysthymic disorder, and personality disorder, but concluded that these diagnoses were related to pre-service familial issues, and "were likely not aggravated significantly by events during her service."  The Board, however, finds this negative nexus opinion flawed in that it made no mention of the Veteran's exemplary service during a period of more than ten years prior to the events in question, followed by an almost immediate faltering of her in-service behavior and a showing of in-service treatment for nerves for the very first time following the dates of the events in question.  Rather, the VA examiner made a conclusory statement that the Veteran's psychological disorders "were not likely aggravated significantly by events during her service."  In fact, the examiner did not mention the in-service treatment records at all in his report.  While the Board does not wish to dispute the Veteran's own reports of childhood abuse, there is no explanation offered in the VA examiner's report for the fact that the Veteran was seemingly fully capable of coping for many years of service, but then after the 1990/1991 experiences in her duty station in Arkansas, she had a breakdown in her mental health.  This report, because it does not discuss the most pertinent facts of the Veteran's documented history, is flawed and of little or no probative value as to the issue of medical nexus.

Clinical records following the Veteran's VA examination show ongoing treatment for PTSD with noted connections to military sexual trauma.  In May 2010, the Veteran's VA psychologist submitted a statement in support of her claim.  In particular, the psychologist noted that the Veteran's "experiences of sexual harassment [in service] more likely than not triggered emotions and disturbing memories relating to past abuse she suffered at the hands of her step-father."  Also, in outpatient notes, the Veteran's ongoing diagnosis of "Axis I: PTSD from MST" is reported.  See February 2010 and May 2010 VA outpatient records.

A complete review and evaluation of the pertinent records in the claims folder reveals that the Veteran has an ongoing diagnosis of an acquired psychological disorder, most often described as PTSD, attributable to the above-described incidents of sexual harassment in service, with several credible and consistent lay statements corroborating the claimed stressors, as well as service personnel records tending to show that an in-service incident occurred, and a showing of treatment for nerves at approximately the same time.  There are several reports showing a medically established causal connection between the Veteran's current mental disorder and her in-service sexual harassment, and only one negative opinion, which of little probative value due to its lack of pertinent factual history.  The Board will not analyze this matter as an aggravation claim, as the Veteran entered service and served for many years with an exemplary record and no evidence of mental disorder until 1992.  Because there is evidence establishing the existence of the Veteran's claimed in-service stressors, as well as medical evidence showing that the Veteran has treated for many years for a mental disorder, most described as PTSD, related to those in-service stressors, the criteria for service connection for PTSD are met, and, in the absence of significant countervailing evidence, entitlement to service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


